DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Pursuant to the applicant’s response filed 11 February 2021, the Request for Continued Examination has been accepted, and the amendments to the claims have been entered into the application.  By this amendment, no claims have been added or cancelled, and claims 1, 4-12, & 15-23 are currently pending in the application.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4-9, 12, 15-19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication 2011/0167707 by Gross et al (Gross).
Regarding claim 1, Gross discloses a multi-configurable foregrip for a firearm barrel (See Figures, clearly illustrated), comprising: a registration feature for securement to the barrel; a forward portion configured to face toward an open end of the barrel; a rear portion opposing the forward portion; a curvilinear contact portion extending from the forward portion to the rear portion, the curvilinear contact portion comprising a convex portion relative to the barrel and a concave portion relative to the barrel (See all Figures, especially Figures 2 & 3, all aspects clearly illustrated).

    PNG
    media_image1.png
    332
    486
    media_image1.png
    Greyscale

The following limitations are considered as intended use, “the registration feature operable to position the foregrip relative to the barrel (a) with the concave surface at the forward end and the convex surface at the rear, and (b) alternatively, with the convex surface at the forward end and the concave surface at the rear”, and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ2d 1647 (1987).  The Gross reference is capable of being mounted to the firearm with either end facing forward as claimed.  In other words, there are no structural features in Gross that prevent the device from being mounted to the firearm with either end facing forward.
Regarding claim 4, Gross further discloses wherein the registration feature mounts to an attachment rail (See Figures, clearly illustrated, and at least Paragraph 0029).
Regarding claim 5, Gross further discloses wherein the registration features comprises a dovetail-shaped slot positioned on an upper portion of the foregrip and extending along an axis of the barrel, configured to register with the attachment rail (See Figures, clearly illustrated, and at least Paragraph 0029).
Regarding claim 6, Gross further discloses a first piece configured to engage a lateral side and a bottom surface of the attachment rail, and a second piece configured to engage the opposing lateral side of the rail (See at least Figures 1-2, clearly illustrated, and at least Paragraph 0029).
Regarding claim 7, Gross further discloses wherein the registration feature is operable to position the foregrip sideways relative to the barrel to benefit a user with a C-clamp grip (Understood that the grip assembly can be mounted to any attachment rail on the host firearm, which could include above the barrel, below the barrel, or on either side of the barrel).  As previously stated, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 8, Gross further discloses wherein the curvilinear contact portion further comprises a lateral side of the foregrip (See Figures, clearly illustrated).
Regarding claim 9, Gross further discloses a locking feature configured to maintain the foregrip in a selected position relative to an attachment rail on the firearm barrel (See at least Paragraph 0029).
Regarding claim 12, Gross further discloses wherein the foregrip defines a through-passageway transverse to an axis of the barrel, the through-passageway 
Regarding claim 15, Gross discloses a one-piece multi-configurable foregrip for a firearm barrel (See Figures, clearly illustrated), comprising: a forward portion configured to face toward an open end of the barrel; a rear portion opposing the forward portion; a registration feature for securement to the barrel: a curvilinear contact portion extending from the forward portion to the rear portion, the curvilinear contact portion comprising a convex portion relative to the barrel and a concave portion relative to the barrel; wherein the foregrip defines one or more slots formed into an upper surface thereof, the slots extending transverse to a barrel axis from a right side of the foregrip to a left side (See Figures, especially 1, 3, & 5, all aspects clearly illustrated, See rejection of claim 1 above for specific details).
The following limitations are considered as intended use, “the registration feature operable to position the foregrip relative to the barrel (a) with the concave surface at the forward end and the convex surface at the rear, and (b) alternatively, with the convex surface at the forward end and the concave surface at the rear”, and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ2d 1647 (1987). The Gross reference is capable of being mounted to the firearm with either end facing forward as claimed. In other words, there are no structural features in Gross that prevent the device from being mounted to the firearm with either end facing forward.
Regarding claim 16, Gross further discloses wherein a lower portion of the foregrip further defines a through-cavity oriented transverse to the barrel axis (See Figures, especially 1, 3, & 5, clearly illustrated).
Regarding claim 17, Gross further discloses wherein a bottom surface of the through-cavity follows the contour of the curvilinear contact portion (See Figures, especially 1, 3, & 5, clearly illustrated).
Regarding claim 18, Gross further discloses wherein an upper surface of the through-cavity is flat (See Figures, especially 1, 3, & 5, clearly illustrated).
Regarding claim 19, Gross further discloses a plurality of raised ribs extending transversely across the curvilinear contact portion (See at least Figures 3 & 5, clearly illustrated).
Regarding claim 21, Gross discloses the claimed invention except for a laterally-extending flat surface along a bottom of the foregrip. It would have been an obvious matter of design choice to provide a laterally-extending flat surface along a bottom of the foregrip, since applicant has not disclosed that a laterally-extending flat surface along a bottom of the foregrip solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with or without the laterally-extending flat surface along the bottom of the foregrip.
Regarding claim 22, Gross discloses the claimed invention except wherein the flat surface varies in width along a length of the barrel. It would have been an obvious matter of design choice to have the flat surface vary in width along a length of the barrel, since applicant has not disclosed that having the flat surface vary in width along a length of the barrel solves any stated problem or is for any particular purpose and it 
Regarding claim 23, Gross discloses the claimed invention except wherein the flat surface extends from the forward portion to the rear portion. It would have been an obvious matter of design choice to have the flat surface extend from the forward portion to the rear portion, since applicant has not disclosed that having the flat surface extend from the forward portion to the rear portion solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with or without the flat surface extending from the forward portion to the rear portion.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of U.S. Pre-Grant Publication 2015/0300775 by Combs (Combs).
Regarding claim 10, Gross does not disclose the specific from of attachment claimed.
Combs, a related prior art reference, discloses wherein the locking feature comprises a screw and a nut, the screw sized and configured to extend between lateral sides of the foregrip, with a shaft of the screw being sized to be received between slots of the attachment rail (See Figures, all aspects clearly illustrated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Gross with the noted teachings of Combs.  The suggestion/ motivation for doing so would have been to utilize an art recognized equivalent structure to fasten the grip to the firearm rail with a reasonable expectation of success.
Regarding claim 11, Combs further discloses wherein the nut is interference-fit into a recessed cavity formed in the side of the foregrip (See at least Figure 3, clearly illustrated).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of U.S. Patent 5,857,279 issued to de Oliveira Masina (Masina).
Regarding claim 20, Gross discloses the use of transverse raised ribs, but does not disclose the specific details of the raised ribs as claimed.
Masina, a related prior art reference, discloses wherein the ribs are semi-circular in cross-section (See Figures 2 & 4, clearly illustrated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Gross with the noted teachings of Masina. The suggestion/ motivation for doing so would have been to utilize an art recognized equivalent structure to perform the same function with a reasonable expectation of success.
Gross as modified by Masina discloses the claimed invention except for the specific dimensions of the transverse raised ribs. It would have been an obvious matter of design choice to provide the transverse raised ribs with semi-circular cross-sections having a radius of approximately 0.030 inches, since applicant has not disclosed that such a specific dimension solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with transverse ribs with semi-circular cross-sections having a variety of radii.


Response to Arguments
In response to the applicant’s argument that Gross does not disclose a concave surface and a convex surface or a registration feature, the examiner offers the following: 
The examiner has indicated on an edited version of Figure 3 from the reference provided in the rejections above those features which are concave and convex to meet the claimed limitations.  Gross clearly shows a registration feature in at least Figure 2.
In response to the applicant’s argument that the examiner’s conclusion that Gross “is capable of” being mounted with either end facing forward is not supported by evidence, the examiner offers the following:
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The examiner cannot find a structural feature in Gross that would prevent the device from being installed on a firearm rail with either end facing forward, therefore, the examiner maintains that the device is capable of being mounted in either orientation as previously indicated.  Additionally, the examiner has reviewed the cited court case and cannot find a correlation between the factual evidence in the cited court case and the current rejection of the application, therefore, the examiner does not believe that the court case findings apply to the current application rejection.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641